Currier, Judge,
delivered the opinion of the court.
The final settlement of an administrator of his administration account, with the allowance of a balance in his favor by the Probate Court, has the force of a judgment, and is conclusive upon all parties till reversed or set aside by some proper proceedings. (Caldwell v. Lockridge, 9 Mo. 358; Barton v. Barton, 35 Mo. 158.) The court below held the contrary view, and «sustained a demurrer to the plaintiff’s petition.
The judgment must be reversed and the cause remanded.
The other judges concur.